 


109 HR 1729 IH: Puerto Rico Medicare Reimbursement Equity Act of 2005
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1729 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Fortuño (for himself, Mr. Weller, Mr. Young of Alaska, Mr. Lincoln Diaz-Balart of Florida, Mr. Dent, Mr. Serrano, Mr. Gutierrez, Ms. Velázquez, Mr. Owens, Ms. Ros-Lehtinen, and Mr. Mario Diaz-Balart of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title XVIII of the Social Security Act to increase inpatient hospital payments under the Medicare Program to Puerto Rico hospitals. 
 
 
1.Short titleThis Act may be cited as the Puerto Rico Medicare Reimbursement Equity Act of 2005.  
2.Modification of medicare inpatient hospital payment rate for Puerto Rico hospitalsSection 1886(d)(9)(E) of the Social Security Act (42 U.S.C. 1395ww(d)(9)(E)) is amended— 
(1) by striking and at the end of clause (iii); 
(2)in clause (iv), by inserting and before October 1, 2005, after 2004, and by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new clause: 
 
(v)on or after October 1, 2005, the applicable Puerto Rico percentage is 0 percent and the applicable Federal percentage is 100 percent.. 
 
